Title: From Thomas Jefferson to North Carolina General Assembly, 10 January 1808
From: Jefferson, Thomas
To: North Carolina General Assembly


                  
                     To the General assembly of North Carolina
                     
                     Jan. 10. 1808.
                  
                  The wrongs our country has suffered, fellow citizens, by violations of those moral rules which the Author of our being has implanted in Man as the law of his nature, to govern him in his associated, as well as individual character, have been such as justly to excite the sensibilities you express, and a deep abhorence at indications threatening a substitution of power for right in the intercourse between nations.   Not less worthy of your indignation have been the machinations of parricides who have endeavored to bring into danger the union of these states, and to subvert, for the purposes of inordinate ambition, a government founded in the will of it’s citizens, and directed to no object but their happiness.
                  I learn, with the liveliest sentiments of gratitude & respect, your approbation of my conduct, in the various charges which my country has been pleased to confide to me at different times: and especially that the administration of our public affairs, since my accession to the chief magistracy, has been so far satisfactory, that my continuance in that office, after it’s present term, would be acceptable to you. but, that I should lay down my charge at a proper period, is as much a duty, as to have borne it faithfully. if some termination to the services of the Chief magistrate be not fixed by the constitution, or supplied by practice, his office, nominally for years, will in fact become for life; and history shews how easily that degenerates into an inheritance. believing that a representative government, responsible at short periods of election, is that which produces the greatest sum of happiness to mankind, I feel it a duty to do no act which shall essentially impair that principle: and I should unwillingly be the person who, disregarding the sound precedent set by an illustrious predecessor, should furnish the first example of prolongation beyond the second term of office.
                  Truth also obliges me to add that I am sensible of that decline which advancing years bring on: and feeling their Physical, I ought not to doubt their Mental effect. happy, if I am the first to percieve & to obey this admonition of nature, & to sollicit a retreat from cares too great for the wearied faculties of age.
                  Declining a re-election on grounds which cannot but be approved, it will be the great comfort of my future days, & the satisfactory reward of a service of forty years, to carry into retirement such testimonies as you have been pleased to give, of the approbation and good will of my fellow citizens generally, and I supplicate the Being in whose hands we all are, to preserve our country in freedom & independance, & to bestow on yourselves the blessings of his favor.
                  
                     Th: Jefferson 
                     
                  
               